DETAILED ACTION
This office action is in response to the application filed on 11/22/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/22/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on November 22, 2019 are accepted by the Examiner.

Specification
The information/description regarding to “Fig.4” in lines 4-6 of page 22 is not correct. It should be read as –  Fig. 15 shows a flow chart of an exemplary embodiment of 5 the third aspect of the invention --.

Claim Objections
Claims 8, 11, and 19-20 are objected to because of the following informalities: 
“the respective hardware behavior” in line 12 of claim 8 lacks antecedent basis.
“the aid” in line 8 of claim 11 is read as --aid--;



“the steps” in line 2 of claim 20 should be read as --steps--.
“the aid” in line 3 of claim 20 is read as --aid--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a download unit” in claim 1, “a processing unit” in claim 3, “a maintenance unit” in claim 8, “an interferer unit”/”a predistortion unit” in claim 13, and “ a data packet analysis unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9, 11-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (Jacobs et al., US2004/0205164A1) in view of  Al-Shalash (Steven ali Al-Shalash, US2013/0225229A1).
With respect to claims 1, and 19-20, Jacobs discloses:
A [radio frequency test and measurement] system (i.e., a general system/device including computer, wireless device, etc. to perform functionality based on the downloaded feature/component - Fig.1:10 – “system”) and method (i.e., Abstract – “System, methods and programs for activating a feature on a wireless device…”)  comprising: at least one [radio frequency test and measurement] device (i.e., Fig.1:12, 18, 20-22, different device examples, and paragraph [0020]), and a server (i.e., Fig.1:16, and paragraph [0021], “application download server 16”) wherein the at least one [radio frequency test and measurement] device comprising: 
a download unit (i.e., for downloading component/software, see Fig.2:305 – “component”), wherein the device/system including the download unit is configured to perform steps:
downloading data from a server (i.e., “Download Server” – see Fig.1:16 and Fig.3:315), and wherein the downloaded data comprises a predefined time limit and/or at least one use limit with respect to functionality of the [radio frequency test and measurement] device (i.e., “component with expiration date and executes” – see Fig.5, step 505 – Wireless device downloads component with expiration date and executes” and paragraph [0033-35], “When a feature is requested by wireless device, expiration parameters may be associated with eh feature” and “expiration period”), and
installing the downloaded data or a part thereof on the [radio frequency test and measurement] device (i.e., installing/configuring/deactivating the downloaded data/components – see Fig.4:405-410 and Fig.5:505-520).
 Jacobs discloses a general system/device (i.e., “computer” or “wireless device) to perform particular function based on the downloaded and installed data (i.e., “feature”/”component”) as addressed above.
Jacobs does not explicitly disclose the system/device that is called a radio frequency test and measurement system/device.
However, Al-Shalash discloses a method for radio frequency test and measure by using mobile device (i.e., multipoint radio frequency survey – see paragraph [0004], “a methodology for performing radio frequency coverage surveys based on actual measurements of radio signal strengths” and Fig.2-3.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al-Shalash’s method into Jacobs’ system/device. One would have been motivated to do so to perform the method to test and measure or to survey the radio frequency coverage as 
 
With respect to claim 2, Jacobs discloses:
 wherein the server (i.e., “application download server”) is an internet server (see, paragraph [0022], “The application download server 16, and/or other server 30 communicate with a carrier network 40, through a data link, such as the Internet…”), [and/or wherein the download unit is configured to install data, preferably the downloaded data or a part thereof]. 
 
With respect to claim 3, Jacobs discloses:
wherein the radio frequency test and measurement device further comprises a processing unit (i.e., “ASIC” is type of processing unit/processor – see Fig.2:52 and paragraph [0023], “The computer platform 50 also includes an application-specific integrated circuit ("ASIC") 52, or other processor, microprocessor, logic circuit, or other data processing device. The ASIC 52 or other processor executes the application programming interface ("API") layer 54 that interfaces with any resident programs in the memory 56 of the wireless device.”), wherein the processing unit is configured on the basis of the downloaded data (wireless device is configured on the basis of the downloaded component/software - see  paragraph [0025-26], “The component 305 is received by and stored in the wireless device 300.  The wireless  The component 305 contains the software logic to configure the wireless device so that the requested feature may be activated”).
 
With respect to claim 4, Jacobs discloses:
wherein the radio frequency test and measurement device further comprises a user interface, wherein the user interface is configured on the basis of the downloaded data (i.e., the user interface of the wireless device for using mapping application is configured/working properly on the basis of the downloaded GPS feature - see paragraph [0028], “… the user wanting additional services or functions associated with the wireless device.  Alternatively, the request may be initiated by an application needing the feature in order to execute properly.  For example, if a user of a wireless device wishes to execute a mapping program but the GPS feature is not activated on a wireless device….”).
 
With respect to claim 7, Jacobs discloses:
wherein the radio frequency test and measurement device, preferably the download unit, is configured to delete the downloaded data  (i.e., remove the downloaded component – see paragraph [0037], “After deactivating the feature, the component may be removed from the wireless device so as to free up memory storage for other programs”) after expiring of the predefined time limit and/or the at least one use limit (i.e., Fig.5:525-530 and paragraph [0037], “In the event that the feature has expired, then processing proceeds to deactivate the feature (Step 530).  After deactivating the feature, the component may be removed from the wireless”). 

With respect to claim 8, Jacobs discloses:
wherein the radio frequency test and measurement device further comprises a maintenance unit, wherein the maintenance unit is configured to deliver result data of a test, [preferably a hardware test], to the server or another server (i.e., deliver/send the result data/message of the configuring/testing to carrier server (carrier server receiving)  – see paragraph [0027], “The carrier server 335 receives the message sent by the component and updates a profile associated with the wireless device indicating that the feature is activated.  Updating the profile provides the carrier with knowledge that that feature is activated. This is useful so the carrier can account for which wireless devices are using what features.  This is also useful for billing and performing tests or diagnostics.”) , and/or 
[wherein the maintenance unit is configured to adjust a software, preferably a software for download, according to measured data, and/or 
wherein the maintenance unit is configured to test and/or measure the respective hardware behavior in the radio frequency test and measurement device]. 
 
With respect to claim 9, Jacobs discloses:
[wherein the processing unit is configured to process measurement data calculation, preferably a Fourier transform, more preferably a fast Fourier transform, internally, and/or] 
wherein the processing unit is configured to forward processing steps or to complete processing to the server or another server, preferably a web-server The component 305 may also send a message to a carrier server 335, such as indicating that the feature being activated on the wireless device or requesting activation of the feature in the case where the carrier server 335 must also be configured.  The carrier server 335 receives the message sent by the component and updates a profile associated with the wireless device indicating that the feature is activated”), and/or 
[wherein the processing unit is configured to decide between a local calculation or a server calculation on the basis of a predefined real-time request]. 
 
With respect to claim 11, Jacobs discloses:
 wherein the processing unit is configured to execute at least one of a generation sequence (i.e., sequence/step for generating/sending a message to server – see paragraph [0027], see paragraph [0027], “The component 305 may also send a message to a carrier server 335, such as indicating that the feature being activated on the wireless device…”), a test sequence, a measure sequence, or any combination thereof on the basis of the downloaded data (i.e., sequence/steps for testing/measuring/checking expiration date on basis of the downloaded component and contained expiration data/date periodically – see paragraph [0037], “The feature's expiration date is periodically checked to determine if it has expired (Step 525).  This check may be performed by the component that was downloaded…”) and/or 
[wherein the processing unit is configured to be configurable with the aid of downloaded data representing a certification test of standardization]. 

With respect to claim 12, Jacobs discloses:
 wherein the downloaded data comprises at least one of a license key (i.e., “licensing terms or other data that is useful in processing related to the activation of the feature”, see paragraph [0026], “The component may also contain other information, such as expiration data for when the feature is to be deactivated, as well as other licensing terms or other data that is useful in processing related to the activation of the feature”), [a measurement application, a generation application, a test application, a complete image of device software, an interface definition to other test and/or measurement devices, or any combination thereof]. 
 
With respect to claim 13, Jacobs discloses:
[wherein the radio frequency test and measurement device further comprises an interferer unit being configured on the basis of the downloaded data], and/or 
[wherein the radio frequency test and measurement device further comprises a predistortion unit being configured on the basis of the downloaded data], and/or 
wherein the radio frequency test and measurement device further comprises a trigger unit being configured on the basis of the downloaded data (i.e., configured to trigger a check step periodically, to trigger deactivating step when expired, and to trigger a delete/remove step – seeFig.5:525-530 and paragraph [0037], “This check may be performed by the component that was downloaded and installed on the wireless device, by the server, or other applications 
[wherein the radio frequency test and measurement device further comprises a frequency selector being configured on the basis of the downloaded data]. 
 
With respect to claim 15, Jacobs discloses:
wherein the radio frequency test and measurement device, preferably the download unit, is configured to configure data to be downloaded for a user on the server before download (i.e., configured before download by selecting feature from a list of features, selecting time period for activation, and selecting accept or decline – see paragraph [0035], “the user selects from a list of features associated with the wireless device to activate it.  The user may also be given the option to select a time period for which this feature is activated (e.g., an expiration period).  It is also within the scope of this invention that the user may also be presented with other licensing terms or parameters associated with the feature to accept or decline prior to activating the feature”). 


Claims 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Al-Shalash, in view of Fry (Terry L. Fry, US2003/0190931A1).
With respect to claim 5, Jacobs discloses:
wherein the radio frequency test and measurement device further comprises at least one input or output [port] (i.e., wireless device 300 has to use 
Jacobs modified by Al-Shalash does not explicitly disclose the at least one input or output port and wherein the at least one input or output port is switchable between input or output on the basis of the downloaded data.
Fry discloses the at least one input or output port (i.e., “a transmitter output port”/ “a receive input port”, and/or, “RF out”/ “RF in” – see paragraph [0087], “transceiver which includes an antenna selectively, electrically connectable to either a transmitter output port or a receive input port through a novel transmit/receive switch.  The transmit/receive switch is connected to the transmitter output port at a transmitter connection node and also connected to the receive input port at a receive connection node, and further includes an antenna connection at an antenna connection node” and Fig.1 and Fig.9a-b-10), and wherein the at least one input or output port is switchable between input or output on the basis of the downloaded data (i.e. paragraph [0086], “a multiport embodiment of the transmit/receive (TX/RX) switch…to permit selection of energy flow direction out of or into selected ‘RF out’ or ‘RF in’ ports”  and Fig.9a-b and Fig.10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fry’s switchable input port and output port into Jacobs and Al-Shalash. One would have been motivated to do so to “permit selection of energy flow direction out of or into selected ‘RF out’ or ‘RF in’ ports” as suggested by Fry (i.e., paragraph [0086]).

With respect to claim 16,Jacobs modified by Al-Shalash does not disclose, but Fry further discloses:
wherein the at least one input or output port comprises or is a radio frequency signal input or output port (i.e., “RF out” or “RF in” port – for radio frequency signal input or output port – see Fig.9a-b and Fig.10 and paragraph [0086], “a multiport embodiment of the transmit/receive (TX/RX) switch…to permit selection of energy flow direction out of or into selected ‘RF out’ or ‘RF in’ ports”, or 
[wherein the at least one input or output port comprises or is an input or output port for at least one digital signal representing a radio frequency signal]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fry’s switchable input port and output port into Jacobs and Al-Shalash. One would have been motivated to do so to “permit selection of energy flow direction out of or into selected ‘RF out’ or ‘RF in’ ports” as suggested by Fry (i.e., paragraph [0086]).

With respect to claim 18, Jacobs only discloses:
data packet being used for messages in network (i.e., Fig.2, and paragraph [0022], “The carrier network 40 controls message (generally being data packets)…”)
However, Jacobs modified by Al-Shalash does not explicitly disclose, but Fry further discloses:
wherein the radio frequency test and measurement device further comprises a data packet analysis unit (i.e., for analyzing collected data packets – see paragraph [0009], “The control unit analyzes…the collected data packets…”), 
wherein the data packet analysis unit is configured to identify and/or show target (i.e., “other locations”) of data communication of the radio frequency test and measurement device (i.e., paragraph [0009], “The control unit analyzes, aggregates, archives and distributes the collected data packets to other locations, as desired, via a local area network (LAN) and/or a wide area network (WAN)”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fry’s data packets analysis into Jacobs and Al-Shalash. One would have been motivated to do so to “distribute[s] the collected data packets to other locations, as desired, via a local area network (LAN) and/or a wide area network (WAN)” as suggested by Fry (i.e., paragraph [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Al-Shalash, in view of Bahaa-Eldin (Bahaa-Eldin et al., “A comprehensive Software Copy Protection and Digital Rights Management platform”).
With respect to claim 6, Jacobs discloses:
billing/purchasing for downloaded feature/component (i.e., “purchase the use of voice mail” and “wireless device…can bill for this added feature” - see paragraph [0032-33]);

However, Jacobs does not explicitly disclose, but Bahaa-Eldin discloses:
wherein the download unit comprises a data connection to a payment system (i.e., “Payment/Billing Server” – see Fig.5 “Protected software with DR< life cycle”, and p.718, right column, lines 1-8, “The protected software or content viewer with DRM enabled will then contact the license server to ask for a license. The request includes the user identification and the rendering machine ID with other information such as activation key and payment receipts. The license server processes this request contacting other payment and key management servers to create the license object and decryption key and sends them back to the user”). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bahaa-Eldin’s payment server into Jacobs and Al-Shalash. One would have been motivated to do so to protect copy and digital rights as suggested by Bahaa-Eldin (i.e., p.718, left column, lines 16-17, “a complete lifecycle of a protected piece of software or content with DRM applied” by using a paid license).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Al-Shalash, in view of Sheu (Sheu et al., US2012/0073000A1).
With respect to claim 10,  Jacobs modified by Al-Shalash does not disclose, but Sheu discloses:
wherein the processing unit is configured to identify a network connection status, preferably an internet connection status (i.e., identify/inspect network status of connects to the Internet – see paragraph [0038], “The network inspecting application 121 is used to inspect the network status of the portable computer 2 for determining whether the portable computer 2 connects to the Internet”), 
wherein the processing unit is configured to execute at least one predefined security rule on the basis of the network connection status, preferably the internet connection status (i.e., using verification code/security rule to inspect security status of the computer – see paragraph [0038], “furthermore, the network inspecting application 121 uploads the IP data to the cloud server module 13 when being aware of the international position (IP) of the portable computer 2; after that, the cloud server module 13 returns a verification code to the embedded system module 12, then, the embedded system module 12 executes a second step inspection for the security status of the portable computer 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sheu’s security inspection/rule into Jacobs’s component/device based on the network connection status. One would have been motivated to do so to “inspection for security status of the portable computer” as suggested by Sheu (i.e., paragraph [0038]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Al-Shalash, in view of Garman (Garman et al., US2018/0077187A1).
With respect to claim 14, Jacobs discloses:

wherein the download unit comprises at least one [cybersecurity] feature (i.e., a list of features including GPS, voice mail, etc. - See Fig.3:305-310). 
Jacobs modified by Al-Shalash does not explicitly disclose the at least one feature is a cybersecurity feature.
Garman discloses wherein the download unit comprises at least one cybersecurity feature (i.e., “cybersecurity engine” for scanning download file to detect malware – see paragraph [0004], “When a user attempts to access (e.g., download, open, or execute) a file, the cybersecurity engine scans the file and extracts the file's static signature.  If the file's static signature matches a signature on the blacklist, the cybersecurity engine detects the presence of malware and intervenes to prevent the malware from executing (e.g., by quarantining or deleting the file)”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Garman’s cybersecurity feature into Jacobs’s computer/wireless device for scanning/detecting malware in the downloaded data/components by the download unit. One would have been motivated to do so to detect and prevent malware from executing as suggested by Garman (i.e., paragraph [0004], “the cybersecurity engine detects the presence of malware and intervenes to prevent the malware from executing (e.g., by quarantining or deleting the file)”).
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Al-Shalash, in view of Kim (Kim et al., US7,630,726B2).
With respect to claim 17, Jacobs modified by Al-Shalash does not explicitly disclose, however Kim discloses:
wherein the radio frequency test and measurement device further comprises a digital to radio frequency converter, preferably a connectable digital to radio frequency converter (i.e., “RF FrontEnd” and “ADC/DAC” – see Fig.2, items 274 –273 “ADC/DAC”- “RF FrontEnd” communication/conversion; items 252-254)
wherein the radio frequency test and measurement device further comprises a radio frequency to digital converter, preferably a connectable radio frequency to digital converter (i.e., “RF FrontEnd” and “ADC/DAC” – see Fig.2, items 274 –273 “ADC/DAC”- “RF FrontEnd” communication/conversion; items 252-254). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s RF to/from digital converter implementation and configuration into Jacobs’ computer/wireless device. One would have been motivated to do so to control data communication as taught by Kim (i.e., col.5, lines 16-20, “for controlling a radio frequency (RF)…and an analog-to-digital converter (ADC) 254 and a digital-to-analog converter (DAC) 274 for controlling analog/digital signal conversion”).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al., “Optimal Software Free Trial Strategy: Limited Version, Time-locked, or Hybrid?", discloses a method to provide similar time limit/use limit of software by using a predefined time limit/use limit of the software for free trial.
Hayashi (Ruri Hayashi, US2016/0034264A1) discloses a method to download additional component or extension with time limit/use limit to perform additional extended function in the predefined period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192